DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-18 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted September 3, 2020, and April 7, 2021, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
7.	The term “close to” in claim 8 is a relative term which renders the claim indefinite. The term “closet to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-5, 9-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2019/0067762 A1).
With regard to Claim 1, Zhang et al. disclose in Figure 15, pouch battery module (M), comprising: a metal housing, called a thermal conductive frame (1), wherein a plurality of pouch battery cells (21) arranged along a first direction is disposed inside the 
With regard to Claim 2, Zhang et al. disclose in Figure 15, a heat insulation cushion, also called an elastic buffering pad (5), provided between each adjacent two of the pouch battery cells (21) (paragraph 0104).
With regard to Claim 3, Zhang et al. disclose in Figure 15, wherein the rigid insulation plate (5) is provided as two rigid insulation plates (5), the pouch battery cells (21) are arranged in between the two rigid insulation plates (5) along the first direction, the pouch battery module (M) further comprises two wiring harness plates, called a connecting piece (3), and the two wiring harness plates (3) are provided between the two rigid insulation plates (5) and respectively engaged with end portions of the two rigid insulation plates (5) (paragraphs 0102-0104; See Figures).
With regard to Claim 4, Zhang et al. disclose a conductive piece, called an upright portion (31), and a high voltage terminal, called an electrode tab (212); the conductive piece (31) and the high voltage terminal (212) both being installed on the wiring harness plate (3), the conductive piece (31) being configured to electrically connect the adjacent pouch battery cells (21), the high voltage terminal (212) being electrically connected to the pouch battery cells (21) (paragraph 0102).
With regard to Claim 5, Zhang et al. disclose in Figures 4 and 11, an end plate (6) and a lead-out support, called a fixture (2), a through hole (2223) for the high voltage terminal (212) to pass through being provided on the lead-out support (2) (paragraphs 
 With regard to Claim 9, Zhang et al. disclose in Figure 15, a metal plate, called a peripheral wall (11), and a thermal pad, called a thermal conductive plate (221), the thermal pad (221) being provided between the metal plate (11) and the pouch battery cells (21), or the thermal pad (221) being provided between the metal housing (1) and the pouch battery cells (21) (paragraphs 0087-0090); an installation chamber, called a receiving cavity (12), for installing the pouch battery cells (21) being formed between the metal plate (11) and the metal housing (1) (paragraphs 0100-0101).
With regard to Claim 10, Zhang et al. disclose in Figure 15, a metal plate, called a peripheral wall (11), and a thermal pad, called a thermal conductive plate (221), the thermal pad (221) being provided between the metal plate (11) and the pouch battery cells (21), or the thermal pad (221) being provided between the metal housing (1) and the pouch battery cells (21) (Paragraphs 0087-0090); an installation chamber, called a receiving cavity (12), for installing the pouch battery cells (21) being formed between the metal plate (11) and the metal housing (1) (paragraphs 0100-0101).
With regard to Claim 11, Zhang et al. disclose in Figure 15, a metal plate, called a peripheral wall (11), and a thermal pad, called a thermal conductive plate (221), the thermal pad (221) being provided between the metal plate (11) and the pouch battery cells (21), or the thermal pad (221) being provided between the metal housing (1) and the pouch battery cells (21) (Paragraphs 0087-0090); an installation chamber, called a 
With regard to Claim 12, Zhang et al. disclose in Figure 15, a metal plate, called a peripheral wall (11), and a thermal pad, called a thermal conductive plate (221), the thermal pad (221) being provided between the metal plate (11) and the pouch battery cells (21), or the thermal pad (221) being provided between the metal housing (1) and the pouch battery cells (21) (Paragraphs 0087-0090); an installation chamber, called a receiving cavity (12), for installing the pouch battery cells (21) being formed between the metal plate (11) and the metal housing (1) (paragraphs 0100-0101).
With regard to Claim 13, Zhang et al. disclose in Figure 15, a metal plate, called a peripheral wall (11), and a thermal pad, called a thermal conductive plate (221), the thermal pad (221) being provided between the metal plate (11) and the pouch battery cells (21), or the thermal pad (221) being provided between the metal housing (1) and the pouch battery cells (21) (Paragraphs 0087-0090); an installation chamber, called a receiving cavity (12), for installing the pouch battery cells (21) being formed between the metal plate (11) and the metal housing (1) (paragraphs 0100-0101).
With regard to Claim 18, Zhang et al. disclose wherein a material of the rigid insulation plate is plastic, called an elastic foam (paragraph 0104).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0067762 A1), as applied to Claims 1-5, 9-13 and 18 above, and in further view of Zeng et al. (US 2019/0393476 A1).
With regard to Claim 6, Zhang et al. disclose the pouch battery module in paragraph 10 above, but do not specifically disclose an insulation end plate, the insulation end plate being provided between the end plate and the wiring harness plate, wherein an opening for the high voltage terminal to pass through is provided on the insulation end plate.

 With regard to Claim 14, Zhang et al. disclose in Figure 15, a metal plate, called a peripheral wall (11), and a thermal pad, called a thermal conductive plate (221), the thermal pad (221) being provided between the metal plate (11) and the pouch battery cells (21), or the thermal pad (221) being provided between the metal housing (1) and the pouch battery cells (21) (paragraphs 0087-0090); an installation chamber, called a receiving cavity (12), for installing the pouch battery cells (21) being formed between the metal plate (11) and the metal housing (1) (paragraphs 0100-0101).

s 7 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0067762 A1) and Zeng et al. (US 2019/0393476 A1), as applied to Claims 6 and 14 above, and in further view of Wang et al. (CN209104222), using Wang et al. (US 2021/0126323 A1) as an English translation. 
With regard to Claim 7, Zhang et al. disclose the pouch battery module in paragraph 10 above, but do not specifically disclose wherein the pouch battery module further comprises a signal collection component, and the signal collection component comprises a flexible circuit board and a voltage collector and a temperature sensor provided on the flexible circuit board, wherein the flexible circuit board is attached or bonded on the two wiring harness plates. 
Wang et al. disclose in Figures 1-3, a battery module comprising a plurality of batteries (2) and a signal collection component, called an output electrode assembly (1), and the signal collection component (1) comprises a flexible circuit board (11) and a voltage collector and a temperature sensor provided on the flexible circuit board (11), wherein the flexible circuit board (11) is attached or bonded on to two wiring harness plates through a connector (12) (paragraphs 0025-0028). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include a signal collection component, and the signal collection component comprises a flexible circuit board and a voltage collector and a temperature sensor provided on the flexible circuit board, wherein the flexible circuit board is attached or bonded on the two wiring harness plates in the pouch battery module of Zhang et al., because Wang et al. teach  that this configuration allows for a small quantity of components to be used, high degree of integration, improving assembly efficiency and integration of the battery module (paragraph 0016). 
 With regard to Claim 15, Zhang et al. disclose in Figure 15, a metal plate, called a peripheral wall (11), and a thermal pad, called a thermal conductive plate (221), the thermal pad (221) being provided between the metal plate (11) and the pouch battery cells (21), or the thermal pad (221) being provided between the metal housing (1) and the pouch battery cells (21) (paragraphs 0087-0090); an installation chamber, called a .

16.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0067762 A1), as applied to Claims 1-5, 9-13 and 18 above.
With regard to Claim 17, Zhang et al. disclose the pouch battery module in paragraph 10 above, including a rigid insulation plate, called an elastic buffering pad (5) which together with the thermal conductive frame (1) can firmly position and clamp the plurality of battery units which ensures the structural stability of the battery units (paragraph 0104) and the elastic buffering pad (5) making contact with the connecting piece (3) through the fixture (22) of the battery unit (2) (paragraph 0102).  Zhang et al. do not specifically disclose wherein each end of the rigid insulation plate is provided with at least two via holes, and hooks for fitting with the via holes are provided on a contact end of the wiring harness plate and the rigid insulation plate. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture each end of the rigid insulation plate with at least two via holes, and hooks for fitting with the via holes are provided on a contact end of the wiring harness plate and the rigid insulation plate, since the end result of each configuration provides the same function of providing a secure fitting, and since such a modification would only involve a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).


Allowable Subject Matter
17.	Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as, clearing up any outstanding 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) issues.
18.	The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art, Zhang et al. (US 2019/0067762 A1), Wang et al. (CN209104222) and Zeng et al. (US 2019/0393476 A1), do not teach or fairly suggest the pouch battery module wherein a groove for accommodating the flexible circuit board is provided on one end of the wiring harness plate close to a metal plate; a protrusion is provided on the insulation end plate; the protrusion fits with the groove; two ends of the flexible circuit board are located between the protrusion and the groove.




Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725